Per Curiam.

After a thorough examination of the record, we concur with the findings of the board. It is important to note that the board found that respondent “* * * cooperated fully with Relator and its counsel in marshalling the facts with respect to the events that gave rise to these proceedings and displayed professional candor in attempting to have this matter fully and fairly resolved.” The board also found that respondent “* * * clearly demonstrated his remorse for his prior conduct and clearly established sincere intentions on his part to avoid any such behavior in the future.” In light of these findings, we concur with the recommendation of the board and not the relator with regard to sanctions.
It is, therefore, the judgment of this court that respondent be suspended from the practice of law in the state of Ohio for a period of one year.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.